Citation Nr: 1542081	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.  He died in June 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant testified at a video conference hearing before the Board in May 2015.  

The issue of whether there was clear and unmistakable error (CUE) in a December 1996 rating decision which granted service connection for posttraumatic stress disorder (PTSD) and awarded a rating of 30 percent rating effective August 21, 1996, has been raised by the record in at the time of the May 2015 video conference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's representative argued at the hearing that the Veteran should have been awarded a 100 percent rating at that time in which case the appellant would have been eligible for dependent and indemnity compensation (DIC) pursuant to 38 U.S.C. § 1318 because the Veteran would have been rated as 100 percent disabled for more than 10 years at the time of his death.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's Certificate of Death reflects that his immediate cause of his death was acute respiratory failure.  The underlying cause of death was community acquired pneumonia.  Chronic obstructive pulmonary disease and diabetes were listed as other conditions contributing to the cause of death.  

The appellant contends that the Veteran's cause of death due to acute respiratory failure occurred because he required a hospitalization for his PTSD which caused him to catch pneumonia which ultimately led to his death.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

Associated with the claims file is a psychological autopsy evaluation performed by D. R. Reynolds, Ph.D., dated in January 2010.  Dr. Reynolds reviewed the Veteran's medical records and interviewed the appellant.  She noted that the Veteran suffered from PTSD, major depression, and alcohol dependence and he was completely and totally disabled due to his PTSD as early as 1980.  She found that the Veteran's functioning continued to deteriorate and he was maintained on numerous psychiatric medications and he developed physical symptoms of known or unknown medical etiology.  Dr. Reynolds reported that the literature on PTSD discusses the frequency of physical symptoms that in some way are associated with the original event and that PTSD in war veterans has a chronic course.  She indicated that as coping mechanisms weaken with age, the disease process worsens the somatic functioning as well as the mental functioning.  She noted that dementia is greater seen in veterans with PTSD than those not suffering from PTSD and that the Veteran's PTSD, major depression, alcohol dependence, and dementia were all service connected and rapidly deteriorated to his demise.  She indicated that he became gravely disabled, incoherent, disoriented, unable to provide self-care, and continued to be treated for those conditions until his death.  She concluded that this provides evidence that the Veteran's death is in part service related.  She urged a professional second review of the service connected psychiatric conditions, ratings assigned, and the time frames for the severity of the conditions.

A medical opinion was thereafter obtained from a VA clinical psychologist in February 2013.  The psychologist reviewed the Veteran's Certificate of Death and psychological autopsy evaluation performed by Dr. Reynolds.  She concluded that the Veteran's death was due to acute respiratory failure and commonly acquired pneumonia and was less likely due to his service connected PTSD.  She provided no rationale for her conclusion.   

In order to properly adjudicate the claim on appeal, another opinion should be obtained from an appropriate VA specialist who addresses the appellant's contentions and the private psychologist's opinion.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion of record addressing the cause of the Veteran's death.  

The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's PTSD should be considered a contributory cause of death his death.  Why or why not? 

For a disease to be a "contributory" cause of death for VA purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The examiner should review and discuss the opinions from Dr. Reynolds and the VA psychologist discussed in the body of the remand.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






